Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Makanawala et al. (US PG PUB 20130262320), hereinafter "Makanawala", in views of Sood et al. (US PG PUB 20080126951), hereinafter "Sood".
Regarding Claim 1, Makanawala discloses:
A system for intelligently scoring transactions from a data source (i.e. system for determining prioritization levels of messages [i.e. transactions] from social media [i.e. a data source]) (Fig. 1 and ¶ 0024 - 0025), 
the system comprising: 
at least one processor (i.e. the system may comprise one or more processors) (¶ 0037); 
memory storing a library of classifiers (i.e. memory storing a list of functions/modules, e.g. queue prioritization module 2811a, recommended knowledgebase module 2814a, etc. [i.e. a library of classifiers]; queue prioritization 
memory storing instructions that, when executed by the at least one processor, causes the system (i.e. memory storing instructions executable by the one or more processors) (¶ 0096)
to perform operations including: 
providing a user interface configured to generate a rubric (i.e. the system may provide a user interface 500 configured to generate parameter statements 501 [i.e. a rubric], e.g.  Message Source Score, Message Sentiment Score, etc., that are used in determining message priority level 505) (Fig. 5, ¶ 0061, ¶ 0063 and ¶ 0067) by: 
receiving selection of one or more scoring conditions (i.e. the system may receive selection for slide rules 502 that are associated with scoring parameters [i.e. one or more scoring conditions]) (502 – Fig. 5 and ¶ 0061), 
each scoring condition identifying a tag generated by a classifier in the library of classifiers (i.e. scoring parameters, e.g. message sentiment, customer level and service level agreement [i.e. each scoring condition],  identify a numeric score [i.e. a tag] generated by a function/module, e.g. queue prioritization module 2811a [i.e. a classifier], of the list of functions/modules 2811-2820 [i.e. the library of classifiers]; queue prioritization module 2811a [i.e. a classifier] classify the sentiment associated with a message and generate a message sentiment score [i.e. a tag] corresponding to message 
for each identified tag, receiving selection of a value for the tag that satisfies the scoring condition (i.e. for each numeric score [i.e. for each identified tag], the system may receive a selection of a weight value 502, e.g. 1 or 0.5 [i.e. a value], for each parameter/numeric score [i.e. tag] that satisfies the scoring parameter, e.g. message sentiment score parameter [i.e. the scoring condition]) (502 - Fig. 5, ¶ 0045 and ¶ 0061) and
receiving selection of an outcome attribute for the scoring condition (i.e. the system may receive a selection of a weight value, e.g. 0 [i.e. an outcome attribute], for the scoring parameter, e.g. weight value 0 [i.e. an outcome attribute] may be selected for the Customer SLA score parameter [i.e. the scoring condition]) (502 - Fig. 5, ¶ 0045 and ¶ 0061), and 
storing the rubric in a data store (i.e. the system may store a user interface 500 identifying the parameter statements 501 [i.e. the rubric] in memory [i.e. a data store]) (Fig. 5, ¶ 0061 and ¶ 0105 - 0107); and 
memory storing a scoring engine configure to apply the stored rubric to scoring units of a transaction to generate a score for the transaction (i.e. queue prioritization system 2811 [i.e. a scoring engine] applies the parameter statements 501 [i.e. the stored rubric] to scores, e.g. message sentiment score, customer SLA score, etc. [i.e. scoring units], identified for a message [i.e. a transaction]  to generate the overall message score  
However, Makanawala does not explicitly disclose:
wherein the operations further include providing a dashboard interface that displays a trend score, the trend score being an aggregate of scores for transactions occurring during a trend period.
On the other hand, in the same field of endeavor, Sood teaches:
wherein the operations further include providing a dashboard interface that displays a trend score, the trend score being an aggregate of scores for transactions occurring during a trend period (i.e. the system may provide a user interface [i.e. a dashboard interface] that displays average score [i.e. a trend score], wherein the average score [i.e. the trend score] is an average of the productivity scores [i.e. an aggregate of scores] for messages [i.e. transactions] occurred during a particular time period, e.g. a day, hour, etc.) (Fig. 14 and ¶ 0183).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of Makanawala to include the feature wherein the operations further include providing a dashboard interface that displays a trend score, the trend score being an aggregate of scores for transactions occurring during a trend period as taught by Sood in order to provide the user with the time-series of the scores associated the messages as a report (Fig. 14 and ¶ 0183).



Regarding Claim 2, Makanawala and Sood disclose, in particular Makanawala teaches:
wherein the outcome attribute of a scoring condition includes a weight  (i.e. the system may receive a selection of a weight value [i.e. the outcome attribute] for the Customer SLA score parameter [i.e. the scoring condition]) (502 - Fig. 5, ¶ 0045 and ¶ 0061), 
the weight being used by the scoring engine to generate the score for the transaction responsive to determining that when the transaction satisfies the scoring condition (i.e. the overall score of the message [i.e. the transaction] is calculated based on the weight in response to determining that the message [i.e. transaction] satisfies, e.g. the message/transaction includes sentimental words/phrases, the score parameter, e.g. message sentiment score parameter [i.e. the scoring condition]) (504 – Fig. 5, ¶ 0045 and ¶ 0061 – 0062).


Regarding Claim 3, Makanawala and Sood disclose, in particular Makanawala teaches:
wherein the outcome attribute includes an alert condition (i.e. selection for adjusting weigh [i.e. the outcome attribute] may include problem classification score parameter that indicates problem related words [i.e. an alert condition]) (Fig. 5 and ¶ 0050).


Regarding Claim 5, Makanawala and Sood disclose, in particular Makanawala teaches:
wherein at least one classifier is a rule-based classifier defined by a user (i.e. the queue prioritization system 2811 may display a user interface enabling the user to define classifiers classifying a plurality of classifications, e.g. product classification scores for various products, or problem classification scores for various problems, or various customer level, gold, etc., and so forth [i.e. rule-based classifier defined by a user]) (¶ 0067).


Regarding Claim 6, Makanawala and Sood disclose, in particular Makanawala teaches:
wherein the user interface is further configured to receive the rule-based classifier from a user (i.e. user interface 700 may be configured to receive conditions/rules with respect to messages in order to classify [i.e. classifier] the messages based on number of views, Likes, etc. [i.e. rule-based classifier]) (Fig. 7, ¶ 0067  0068), 
wherein receiving the rule- based classifier includes receiving a particular condition (i.e. the system may receive a setting, e.g. number of Likes between 10 and 40 [i.e. a particular condition] in order to classify messages [i.e. the rule- based classifier includes]) (¶ 0068), 
the rule-based classifier being configured to test for presence or absence of the particular condition in the transaction, and includes receiving a tag for the rule-based 


Regarding Claim 7, Makanawala and Sood disclose, in particular Makanawala teaches:
wherein the value for the tag includes an indication of presence of the tag or an indication of absence of the tag (i.e. weight value associated with the score parameter [i.e. the value for the tag] indicates whether the score parameter will be presence or absence in calculating the weighted score; For example, if the original social media message is posted on FACEBOOK.RTM., the contribution the customer SLA score [i.e. value for the tag] may be defined by the agent as 0% of the overall message score [i.e. indication of absence of the tag] for the original social media message, whereas if the original social media message is posted on TWITTER.RTM., the contribution of customer SLA score may be defined by the agent as 20% of the overall message score for the original social media message, and so on. Similarly, the user may define different weights for a given parameter value of a message) (Fig. 5 and ¶ 0067).

Regarding Claim 9, Makanawala and Sood disclose, in particular Makanawala teaches:
wherein the user interface is further configured to receive rubric selection criteria that is used to select transactions from the data source (i.e. parameter statements 501 [i.e. a rubric] may be defined by the user; for example, the queue prioritization system 2811 may display a user interface enabling the user to define product classification scores [i.e. rubric selection criteria] for various products that may be described in the message [i.e. that is used to select transactions from the data source], or problem classification scores for various problems that may be described in the message, etc., and so forth) (¶ 0067).


Regarding Claim 10, Makanawala and Sood disclose, in particular Sood teaches:
wherein the dashboard interface is further configured to: display a trend graph, the trend graph breaking the trend score into smaller aggregations over the trend period (i.e. the system may provide a user interface [i.e. a dashboard interface] that displays average score line [i.e. a trend graph], wherein the average score graph may display dash-lines indicating scores for each hour [i.e. the trend score into smaller aggregations over the trend period]) (Fig. 14 and ¶ 0183).
The prior art used in the rejection of the current claim is combined using the same motivations as was applied in claim 1.


Regarding Claim 11, Makanawala and Sood disclose, in particular Sood teaches:
wherein the trend score is a first trend score for a first attribute value of a transaction attribute and the dashboard interface is further configured to: display a second trend score for a second attribute value of the transaction attribute (i.e. user interface [i.e. dashboard interface] is may display daily average score [i.e. a first trend score for a first attribute value of a transaction attribute], and hourly average scores [i.e. second trend score for a second attribute value of the transaction attribute]) (Fig. 14 and ¶ 0183).
The prior art used in the rejection of the current claim is combined using the same motivations as was applied in claim 1.


Regarding Claim 12, Makanawala and Sood disclose, in particular Sood teaches:
wherein the dashboard interface is further configured to: display a trend graph for each trend score, the trend graph breaking the trend score into smaller aggregations over the trend period (i.e. the system may provide a user interface [i.e. a dashboard interface] that displays average score line [i.e. a trend graph], wherein the average score graph may display dash-lines indicating scores for each hour [i.e. t the trend graph breaking the trend score into smaller aggregations over the trend period]) (Fig. 14 and ¶ 0183).
The prior art used in the rejection of the current claim is combined using the same motivations as was applied in claim 1.




Regarding Claim 14, Makanawala and Sood disclose, in particular Makanawala teaches:
wherein the user interface is further configured to: receive a group label from a user (i.e. the user interfaced 700 may receive one or more selections, e.g. Number of: Views, Likes, Shares, Comments, associated with a group label, e.g. message following score properties) (Fig. 7 and ¶ 0068); and 
enable linking of two or more tags under the group label (i.e. The user interface 700 also permits the user to specific whether the thresholds apply to views [i.e. tag], likes [i.e. tag], shares, comments, etc., or some combination [i.e. linking of two or more tags under the group label]) (¶ 0068), 
wherein the two or more tags each receives a weight as the outcome attribute and wherein a weight for the group label is an aggregate of the weights for the two or more tags (i.e. if the relevant number of likes is between score A and score B, this corresponds to a message following score for a medium priority such as a message following score of 1 [i.e. a weight as the outcome attribute]; views, likes, shares and comments may be considered in combination in determining  message following score properties [i.e. a weight for the group label is an aggregate of the weights for the two or more tags]) (¶ 0068).



wherein the user interface is further configured to: receive an indication that one of the selected identified tags is a branching criterion (i.e. user interface may receive indication of selectable different criterion, e.g. Number of: Views, Likes, Shares, Comments [i.e. a branching criterion], for determining score contributions for each of the score parameter [i.e. the selected identified tags]) (Fig. 7 and ¶ 0068); and 
enable linking of two or more tags under the branching criterion (i.e. The user interface 700 also permits the user to specific whether the thresholds apply to views, likes, shares, comments, etc., or some combination [i.e. linking of two or more tags under the branching criterion] thereof. A similar slide rule may be utilized to set thresholds for other parameters scores, such as a slide rule for user configuration of thresholds for the customer influence score, and so on) (¶ 0068).



Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Makanawala in views of Sood as applied to claim 1 above, and further in view of Goncalves (US PG PUB 20150271119), hereinafter "Goncalves".
Regarding Claim 8, Makanawala and Sood discloses all the features with respect to Claim 1 as described above.
In addition, Makanawala and Sood disclose, in particular Makanawala teaches:

However, the combination of Makanawala and Sood does not explicitly disclose:
wherein a tag generated by the emotional intensity classifier is based on a confidence in a prediction that a scoring unit includes an intense emotion.
On the other hand, in the same field of endeavor, Goncalves teaches:
wherein a tag generated by the emotional intensity classifier is based on a confidence in a prediction that a scoring unit includes an intense emotion (i.e. the emotional content identifier 116 [i.e. the emotional intensity classifier] can generate emotional content / emoticon [i.e. a tag] for the threaded message 112 [i.e. a scoring unit]; The confidence value 118 [i.e. confidence level] of the emotional content identifier 116 can be a numerical value from 1-100; the relative scores of the confidence value 118 of each of the individual message is used [i.e. based on a confidence in a prediction] to show emoticons 224 [i.e. a tag], which indicates that the message [i.e. a scoring unit] includes emotional tone, e.g. happy, sad, angry, etc. [i.e.an intense emotion], in different colors, size of the emoticons, intensity of the emoticons; For example, for an individual message emoticons 224 indicating a happy message, with a much higher score for the confidence value 118, may be shown by a glowing effect) (Fig. 2, ¶ 0020 and ¶ 0027).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of .


Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Makanawala in views of Sood as applied to claim 11 above, and further in view of Chatterjee et al. (US PAT 10162900), hereinafter "Chatterjee".
Regarding Claim 8, Makanawala and Sood discloses all the features with respect to Claim 11 as described above.
However, the combination of Makanawala and Sood does not explicitly disclose:
wherein the dashboard interface is further configured to receive a selection of the transaction attribute from a user.
On the other hand, in the same field of endeavor, Chatterjee teaches:
wherein the dashboard interface is further configured to receive a selection of the transaction attribute from a user (i.e. user interface [i.e. dashboard interface] may receive adjustment [i.e. a selection must be made] of the time slider control to select to show values of MoodRank Graph [i.e. the transaction attribute] for a particular time point) (Fig. 31 and Column 40 Line # 36 - 39).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of .



Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bojja et al. (US PG PUB 20170213138), hereinafter "Bojja", in views of Chatterjee.
Regarding Claim 18, Bojja discloses:
A method comprising: 
obtaining labeled scoring units (i.e. the system may obtain a set of chat messages [i.e. labeled scoring units] that is each labeled as having positive or negative sentiment) (¶ 0020), 
each labeled scoring unit being labeled as including an emotion or not including an emotion (i.e. each message [i.e. each labeled scoring unit] is labeled as having positive or negative sentiment [i.e. being labeled as including an emotion], and as having no sentiment [i.e. not including an emotion]) (¶ 0020) and 
for scoring units labeled as including an emotion, being labeled as reflecting emotional intensity or not reflecting emotional intensity (i.e. for chat messages [i.e. scoring units] labeled as having positive or negative sentiment [i.e. including an emotion], they 
training, using the labeled scoring units, a machine-learned classifier to obtain an emotional intensity label (i.e. a machine learning model [i.e. a machine-learned classifier] is trained using chat messages [i.e. the labeled scoring units] that were labeled as having positive or negative sentiment to determine/predict a degree of positive or negative sentiment [i.e. emotional intensity label] of a received message authored by a user) (¶ 0006 and ¶ 0017); 
using the trained machine-learned classifier to obtain an emotional intensity label for a new transaction scoring unit (i.e. the trained machine learning model [i.e. the trained machine-learned classifier] is used in score of degree of positive or negative sentiment of a received message [i.e. a new transaction scoring unit]) (208 - Fig. 2, 308 – Fig. 3, ¶ 0006 and ¶ 0033 - 0034).
However, Bojja does not explicitly disclose:
to obtain, a confidence level for the emotional intensity label; and 
adding an emotional intensity tag to the new transaction scoring unit based on a value of the confidence level.
On the other hand, in the same field of endeavor, Chatterjee teaches:
using the trained machine-learned classifier to obtain an emotional intensity label for a new transaction scoring unit to obtain, a confidence level for the emotional intensity label (i.e. using trained sentiment module 146 [i.e. the trained machine-learned classifier, Opinion search engine 20 may obtain a set of sentiment score values [i.e. an emotional intensity label] and confidence [i.e. a confidence level] associated with the sentiment 
adding an emotional intensity tag to the new transaction scoring unit based on a value of the confidence level (i.e. based on the confidence levels, one or more of sentimental score values [i.e. an emotional intensity tag] may be assigned/added to the social media post [i.e. the new transaction scoring unit]) (Column 34 Line # 3 - 48).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of Bojja to include the feature to obtain, a confidence level for the emotional intensity label; and to add an emotional intensity tag to the new transaction scoring unit based on a value of the confidence level as taught by Chatterjee so that emotional/sentimental levels associated with messages/transactions may be assigned to the messages based on the confidence level associated with the determined emotional/sentimental levels (Column 34 Line # 3 - 48).







Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bojja in views of Chatterjee as applied to claim 18 above, and further in view Goncalves.
Regarding Claim 19, Bojja and Chatterjee disclose all the features with respect to Claim 18 as described above.
However, the combination of Bojja and Chatterjee does not explicitly disclose:
wherein adding the emotional intensity tag to the new transaction scoring unit based on a value of the confidence level includes: adding a low intensity tag to the scoring unit when the confidence level falls in a low range; adding a high intensity tag to the scoring unit when the confidence level falls in a high range; and adding a medium intensity tag to the scoring unit when the confidence level falls outside the low range and the high range.
On the other hand, in the same field of endeavor, Goncalves teaches:
wherein adding the emotional intensity tag to the new transaction scoring unit based on a value of the confidence level includes: adding a low intensity tag to the scoring unit when the confidence level falls in a low range; adding a high intensity tag to the scoring unit when the confidence level falls in a high range; and adding a medium intensity tag to the scoring unit when the confidence level falls outside the low range and the high range (i.e. the emotional content identifier 116 can generate emotional content / emoticon [i.e. the emotional intensity tag] for the threaded message 112 [i.e. the new transaction scoring unit]; The confidence value 118 [i.e. confidence level] of the emotional content identifier 116 can be a numerical value from 1-100; the relative scores of the confidence value 118 of each of the individual message is used [i.e. based on a value of the confidence level] to show emoticons 224 [i.e. the emotional intensity tag] in different 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of Bojja and Chatterjee to include the feature wherein adding the emotional intensity tag to the new transaction scoring unit based on a value of the confidence level includes: adding a low intensity tag to the scoring unit when the confidence level falls in a low range; adding a high intensity tag to the scoring unit when the confidence level falls in a high range; and adding a medium intensity tag to the scoring unit when the confidence level falls outside the low range and the high range as taught by Goncalves so that intensity of emotional/sentimental tone determined for a message/transaction may be correlated to the level of confidence determined for the emotional/sentimental tone) (Abstract and ¶ 0020).




Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bojji in views of Chatterjee as applied to claim 18 above, and further in view of Makanawals in views of Sood.
Regarding Claim 20, Bojja and Chatterjee discloses all the features with respect to Claim 18 as described above.
However, the combination of Bojja and Chatterjee does not explicitly disclose:
wherein the machine-learned classifier is one classifier of a plurality of classifiers in a library and the method further comprises: providing a user interface configured to generate a rubric by: receiving selection of one or more scoring conditions, each scoring condition identifying a tag generated by a classifier in the library of classifiers, at least one of the one or more scoring conditions identifying the emotional intensity tag, for each identified tag, receiving selection of a value for the tag that satisfies the scoring condition, and for at least a tag some of the identified tags, receiving a weight for the tag; applying the rubric to scoring units of a plurality of transactions, wherein applying the rubric to a transaction of the plurality of transactions generates a score for the transaction.
On the other hand, in the same field of endeavor, Makanawala teaches:
wherein the machine-learned classifier is one classifier of a plurality of classifiers in a library (i.e. memory storing a list of functions/modules, e.g. queue prioritization module 2811a, recommended knowledgebase module 2814a, etc. [i.e. a library of classifiers]; queue prioritization module 2811a [i.e. a classifier] classify the sentiment associated with a message and generate a message sentiment score, and recommended knowledgebase module 2814a [i.e. a classifier] classify the articles and documents that 
the method further comprises: providing a user interface configured to generate a rubric (i.e. the system may provide a user interface 500 configured to generate parameter statements 501 [i.e. a rubric], e.g.  Message Source Score, Message Sentiment Score, etc., that are used in determining message priority level 505) (Fig. 5, ¶ 0061, ¶ 0063 and ¶ 0067) by: 
receiving selection of one or more scoring conditions (i.e. the system may receive selection for slide rules 502 that are associated with scoring parameters [i.e. one or more scoring conditions]) (502 – Fig. 5 and ¶ 0061), 
each scoring condition identifying a tag generated by a classifier in the library of classifiers (i.e. scoring parameters, e.g. message sentiment, customer level and service level agreement [i.e. each scoring condition],  identify a numeric score [i.e. a tag] generated by a function/module, e.g. queue prioritization module 2811a [i.e. a classifier], of the list of functions/modules 2811-2820 [i.e. the library of classifiers]; queue prioritization module 2811a [i.e. a classifier] classify the sentiment associated with a message and generate a message sentiment score [i.e. a tag] corresponding to message sentiment score parameter [i.e. scoring condition], and recommended knowledgebase module 2814a [i.e. a classifier] classify the articles and documents that may be helpful in resolving the problem of the customer) (Fig. 3, Fig. 5, ¶ 0028 - 0029, ¶ 0032, ¶ 0042 and ¶ 0045 - 0046), 
at least one of the one or more scoring conditions identifying the emotional intensity tag (i.e. queue prioritization module 2811a [i.e. a classifier] classify the sentiment 
for each identified tag, receiving selection of a value for the tag that satisfies the scoring condition (i.e. for each numeric score [i.e. for each identified tag], the system may receive a selection of a weight value 502, e.g. 1 or 0.5 [i.e. a value], for each parameter/numeric score [i.e. tag] that satisfies the scoring parameter, e.g. message sentiment score parameter [i.e. the scoring condition]) (502 - Fig. 5, ¶ 0045 and ¶ 0061), and 
for at least a tag some of the identified tags, receiving a weight for the tag (i.e. the system may receive a selection of weight values for the scoring parameters [i.e. receiving a weight for the tag]) (502 - Fig. 5, ¶ 0045 and ¶ 0061); 
applying the rubric to scoring units of a plurality of transactions, wherein applying the rubric to a transaction of the plurality of transactions generates a score for the transaction (i.e. queue prioritization system 2811 [i.e. a scoring engine] applies the parameter statements 501 [i.e. the stored rubric] to scores, e.g. message sentiment score, customer SLA score, etc. [i.e. scoring units], identified for a message [i.e. a transaction]  to generate the overall message score  [i.e. a score] for the message [i.e. the transaction]) (504 – Fig. 5, ¶ 0045 and ¶ 0061 - 0062).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of Bojja and Chatterjee to include the feature wherein the machine-learned classifier is one classifier of a plurality of classifiers in a library and the method further comprises: providing a user 
However, the combination of Bojja, Chatterjee and Makanawala does not explicitly disclose:
displaying a trend score, the trend score being an aggregate of scores for transactions occurring during a trend period.
On the other hand, in the same field of endeavor, Sood teaches:
wherein the operations further include providing a dashboard interface that displays a trend score, the trend score being an aggregate of scores for transactions occurring during a trend period (i.e. the system may provide a user interface [i.e. a dashboard interface] that displays average score [i.e. a trend score], wherein the average score [i.e. the trend score] is an average of the productivity scores [i.e. an aggregate of scores] for messages [i.e. transactions] occurred during a particular time period, e.g. a day, hour, etc.) (Fig. 14 and ¶ 0183).
.


Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOE MIN HLAING whose telephone number is (303)297-4282. The examiner can normally be reached Monday-Friday 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Soe Hlaing/Primary Examiner, Art Unit 2451